The rule of implied repeal of statutes by revision or substitution has been so long and steadily adhered to by this court that the rule itself is no longer open to question. The difference between the judges in particular cases arises from the application of the rule to the record in the case under consideration. To my mind, there is no inconsistency or repugnancy between the two acts, nor is there any language in the later act which is calculated to show that it was intended as a substitute for the former act; but the two acts supplement each other, and the former act may be in force when the later one cannot be put in operation because all the county judges do not agree, as provided in 1 of the act.
I think the two statutes present a situation like that which formerly existed with reference to working convicts in misdemeanor cases. The Legislature of 1877 passed an act entitled, "An act to provide for the employment and hiring of county convicts." The act was approved March 10, 1877, and is very comprehensive, containing 16 sections. Acts of 1877, p. 73. Section four of the act became 1213 of Mansfield's Digest, and provides, in effect, that when any one shall be convicted of a misdemeanor, the court trying him shall render judgment against him, which judgment shall direct that he be put to labor in any manual labor workhouse, or on any bridge or other public improvement, or that he be hired out to *Page 885 
some person as provided in the act. Succeeding sections provide for the person hiring him to give bond, etc. The Legislature of 1881 passed an act to reduce the expenses of enforcing the criminal laws of the State. The act was approved March 22, 1881. This act also contained 16 sections, and was very full and complete. Acts of 1881, p. 148. Section one of the act is 1226 of Mansfield's Digest, and provides that the county court of each county is authorized and empowered to make a contract with some responsible person or persons for the maintenance, safekeeping and working of persons committed to the jail of the county.
In Griffin v. State, 37 Ark. 437, George W. Griffin, as sheriff, was convicted of misfeasance in office, and assigned as error a ruling of the circuit court in allowing to be read in evidence the judgment in the case of Bud Burns for Sabbath-breaking. The concluding part of the judgment entry is that the sheriff is ordered to hire out the defendant according to law. The court held that there was no good reason why the entry of the trial and judgment should not have been admitted. Chief Justice ENGLISH, speaking for the court, said:
"So much of the judgment as ordered the sheriff to hire out Burns for the payment of the fine and costs, if they were not immediately paid, at not exceeding one day for each seventy-five cents thereof, followed the last clause of 6 of the act of March 10, 1877. Acts of 1877, p. 74. The act of March 22, 1881 (Acts of 1881, p. 148), which provides that if any person, convicted of a misdemeanor in the circuit court, etc., shall fail to pay immediately, or secure to be paid within thirty days, to the satisfaction of the sheriff, etc., the fine and costs, such person shall be committed to the county jail, and by the jailer delivered to the contractor, who shall keep and work him at the rate of twenty-five cents per day, etc., though passed before the judgment against Burns was entered, manifestly applies to counties in which the county courts have contracted for the keeping and working of persons committed for fines and costs: It must be presumed that no *Page 886 
such contract had been made in Conway County at the time Burns was sentenced, as the court, in rendering the judgment against him, followed the act of March 10, 1877, instead of the act of March 22, 1881."
Thus we have an express holding that the act of March 10, 1877, which provides for the hiring of each convict, is in force when the county court has not made a contract for the hiring of all the convicts under the act of March 22, 1881. That the first act was not repealed by the subsequent one was again directly recognized in Murphy v. State, 38 Ark. 514. Chief Justice ENGLISH delivered the opinion, and said:
"At the time the plaintiff in error was convicted, however, the act of March, 22, 1881, was in force, and by the 5th section of that act it was the duty of the sheriff, if the fine and costs were not immediately paid or secured, as therein provided, to commit him to jail, to be by the jailer delivered to the public contractor, if a contract had then been made for keeping and working such convicts by the county court of Chicot County, as provided by the act. But, no contract had been made, the court should have made the direction in the judgment required by the act of March 10, 1877. Griffin v. State, 37 Ark. 437."
So here, as there is no necessary inconsistency between the two acts, and, no purpose to repeal clearly expressed or indicated in the last act, they should both be permitted to stand, and have their full effect, according to the well-established principle that a statute will not be repealed by implication if a reasonable construction will enable it to stand consistently with the alleged repealing act.
So, when the act of 1913 cannot be put in force because the county judges cannot unanimously agree, as provided in the act, a county judge of a single county may work the prisoners under the provisions of the act of 1909. In this way the two acts will supplement each other and operate as a harmonious schedule for the working of the convicts.
Mr. Justice SMITH concurs in this dissent. *Page 887